ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-134, recommending that JEAN D. LAROSI-LIERE of NEWARK, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since March 20, 2002, be disbarred for the knowing misappropriation of client funds, conduct in violation RPC 1.15(a) (failure to safeguard client funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and for other unethical conduct in violation of RPC 1.16(d). (improperly withdrawing from representation) and Rule 1:20-20 (future activities of disciplined attorneys);
And JEAN D. LAROSILIERE having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that JEAN D. LAROSILIERE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
*280ORDERED that JEAN D. LAROSILIERE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.